IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-94-504-CR


NORMAN LEROY McDANELD, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0933537, HONORABLE JON N. WISSER, JUDGE PRESIDING
 


PER CURIAM
	Norman Leroy McDaneld seeks to appeal from a judgment of conviction for
aggravated assault.  The punishment is imprisonment for six years, probated.
	Sentence was imposed in this cause on April 6, 1994.  No motion for new trial was
filed.  Notice of appeal was filed on June 22, 1994, over six weeks after it was due.  Tex. R.
App. P. 41(b)(1).  Attached to the motion is a recital that it was mailed on June 6, one month after
it was due to be filed.  Tex. R. App. P. 4(b).  A motion for extension of time to file was mailed
to the district clerk together with the notice of appeal, but this motion was both untimely and
addressed to the wrong court.  Tex. R. App. P. 41(b)(2).  Without a timely filed notice of appeal,
this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993);
Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.


Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll Not Participating
Appeal Dismissed
Filed:   October 19, 1994
Do Not Publish